                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                      Case No.18-cv-06836-VKD
                                                        Plaintiff,                           ORDER FOR REASSIGNMENT TO A
                                   9
                                                                                             DISTRICT JUDGE
                                                 v.
                                  10
                                                                                             REPORT AND RECOMMENDATION
                                  11     ROCKLIN OF CALIFORNIA LLC, et al.,                  RE MOTION FOR DEFAULT
                                                                                             JUDGMENT
                                                        Defendants.
                                  12
Northern District of California




                                                                                             Re: Dkt. No. 17
 United States District Court




                                  13

                                  14          In this disability rights action, plaintiff Scott Johnson sues for alleged accessibility

                                  15   violations he says he encountered at a Scandinavian Designs furniture store (“Store”) in San Jose,

                                  16   California. He asserts claims under Title III of the Americans with Disabilities Act of 1990

                                  17   (“ADA”), 42 U.S.C. § 12181, et seq. and the California Unruh Civil Rights Act (“Unruh Act”),

                                  18   Cal. Civ. Code §§ 51-53. Mr. Johnson seeks injunctive relief, as well as statutory damages,

                                  19   attorneys’ fees and costs.

                                  20          Defendants Rocklin of California LLC (“Rocklin”) and Concept 2000, Inc. (“Concept

                                  21   2000”) failed to answer the complaint or to otherwise appear in this matter. At Mr. Johnson’s

                                  22   request, the Clerk of the Court entered defendants’ default on March 18, 2019. Dkt. Nos. 12, 13.

                                  23          Mr. Johnson now moves for default judgment. Although the docket indicates that Mr.

                                  24   Johnson served his motion papers by mailing them to defendants at their business address (Dkt.

                                  25   No. 17-10), defendants have not opposed or otherwise responded to the motion, and briefing on

                                  26   the matter is closed. Civ. L.R. 7-3(a). The Court held a hearing on the matter on June 18, 2019.

                                  27   Mr. Johnson appeared; defendants did not.

                                  28          Mr. Johnson has consented to proceed before a magistrate judge. 28 U.S.C. § 636(c); Fed.
                                   1   R. Civ. P. 73. However, as defendants have not appeared and are in default, the magistrate judge

                                   2   does not have the consent of all parties. Accordingly, this Court directs the Clerk of the Court to

                                   3   reassign this action to a district judge, with the following report and recommendation that Mr.

                                   4   Johnson’s motion for default judgment be granted in part and denied in part.

                                   5                                 REPORT AND RECOMMENDATION

                                   6   I.     BACKGROUND
                                   7          According to his complaint, Mr. Johnson is a level C-5 quadriplegic who cannot walk and

                                   8   has significant manual dexterity impairments. He says he uses a wheelchair for mobility and has a

                                   9   specially equipped van with a ramp that enables him to move in and out of his vehicle. Dkt. No. 1

                                  10   ¶ 1; Dkt. No. 17-5 ¶¶ 2-3. Defendant Concept 2000 is the alleged owner of the Store. Defendant

                                  11   Rocklin reportedly owns the real property where the Store is located. Dkt. No. 1 ¶¶ 2-7; Dkt. No.

                                  12   17-4 ¶¶ 3-4; Dkt. No. 17-8.
Northern District of California
 United States District Court




                                  13          Mr. Johnson claims that during two visits in 2018, barriers in the Store’s parking lot

                                  14   prevented him from enjoying full and equal access to the facilities at the Store. Dkt. No. 1 ¶¶ 12,

                                  15   15-19; Dkt. No. 17-5 ¶¶ 5-8; Dkt. No. 17-7 at ECF 1. Specifically, Mr. Johnson avers that during

                                  16   his July 13, 2018 visit, he found two parking spaces, with pole-mounted signs, that were supposed

                                  17   to be reserved for persons with disabilities. One space was located in front of the Store; the other

                                  18   was located at the side of the Store. However, the paint marking the spaces was faded.

                                  19   Additionally, the parking space in front of the Store did not have any access aisle; instead, the

                                  20   space was flanked by another space where any vehicle could park. Dkt. No. 1 ¶ 15-16; Dkt. No.

                                  21   17-5 ¶ 6. According to Mr. Johnson, this configuration would not permit him to deploy his van

                                  22   ramp if another driver were to lawfully park in the adjacent space. Dkt. No. 17-5 ¶ 4. The other

                                  23   parking space at the side of the Store had an access aisle; however, a built-up curb ramp extended

                                  24   into that aisle rendering it insufficiently level. Id. ¶ 6. Because this access aisle was on the

                                  25   driver’s side of the stall, Mr. Johnson says that he would have been forced to back into the stall

                                  26   and deploy his van ramp on top of the curb ramp, which he claims would be very dangerous for

                                  27   him to do. Id.

                                  28          During his October 4, 2018 visit, Mr. Johnson says that the Store had attempted to address
                                                                                          2
                                   1   his concerns about the lack of accessible parking and painted parking spaces for persons with

                                   2   disabilities by painting new parking spaces. Dkt. No. 1 ¶ 17; Dkt. No. 17-5 ¶ 7. However, Mr.

                                   3   Johnson claims that, even after these efforts, the Store had only one fully accessible parking space

                                   4   instead of the two the law requires. Dkt. No. 1 ¶ 18. On this particular point, Mr. Johnson’s

                                   5   complaint and the declaration he submitted in support of the present motion are not consistent.

                                   6   Mr. Johnson’s complaint seems to take issue only with the designated parking space at the side of

                                   7   the Store, which is alleged to have a built-up curb ramp that extends into the access aisle, resulting

                                   8   in excessive slopes. Id. ¶¶ 18-20. Mr. Johnson’s declaration submitted in support of the present

                                   9   motion reiterates that the curb ramp presents an ongoing issue with respect to the parking space at

                                  10   the side of the Store. Dkt. No. 17-5 ¶ 7. His declaration also states that the parking space at the

                                  11   front of the Store “is not complaint [sic]” because it lacks “NO PARKING” signage warning

                                  12   people not to park in that area.1 Id. However, Mr. Johnson’s counsel confirmed at oral argument
Northern District of California
 United States District Court




                                  13   that, as currently designed, the Store’s parking lot contains only one non-compliant space and that

                                  14   the focus of the present motion is the parking space with the alleged slope issues located at the

                                  15   side of the Store.

                                  16            Mr. Johnson alleges that the barriers he encountered “caused him difficulty, discomfort,

                                  17   and embarrassment.” Dkt. No. 1 ¶ 23. While he says he would like to return to patronize the

                                  18   Store and to assess the premises for compliance with accessibility requirements, Mr. Johnson

                                  19   claims that he “is deterred from visiting until the defendants remove the barriers.” Id. ¶ 24; Dkt.

                                  20   No. 17-5 ¶¶ 9-10.

                                  21   II.      LEGAL STANDARD
                                  22            Default may be entered against a party who fails to plead or otherwise defend an action.

                                  23   Fed. R. Civ. P. 55(a). After entry of default, a court may, in its discretion, enter default judgment.

                                  24   Fed. R. Civ. P. 55(b)(2);2 Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). In deciding

                                  25
                                       1
                                  26    Photos taken by Mr. Kadric during his November 5, 2018 inspection, however, indicate that the
                                       space in front of the Store is flanked by two hatch-marked areas, one of which is marked “NO
                                  27   PARKING,” and that the parking space has a pole-mounted sign noting “PARKING ONLY VAN
                                       ACCESSIBLE” and “MINIMUM FINE $250.” Dkt. No. 17-6 ¶ 6; Dkt. No. 17-7 at ECF 3.
                                  28   2
                                           “A default judgment may be entered against a minor or incompetent person only if represented
                                                                                        3
                                   1   whether to enter default judgment, a court may consider the following factors: (1) the possibility

                                   2   of prejudice to the plaintiff; (2) the merits of the plaintiff’s substantive claim; (3) the sufficiency of

                                   3   the complaint; (4) the sum of money at stake in the action; (5) the possibility of a dispute

                                   4   concerning material facts; (6) whether the default was due to excusable neglect; and (7) the strong

                                   5   policy underlying the Federal Rules of Civil Procedure favoring decisions on the merits. Eitel v.

                                   6   McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). In considering these factors, all factual

                                   7   allegations in the plaintiff’s complaint are taken as true, except those relating to damages.

                                   8   TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987). The court may hold a

                                   9   hearing to conduct an accounting, determine the amount of damages, establish the truth of any

                                  10   allegation by evidence, or investigate any other matter. Fed. R. Civ. P. 55(b)(2).

                                  11   III.    DISCUSSION
                                  12           A.      Jurisdiction
Northern District of California
 United States District Court




                                  13           “When entry of judgment is sought against a party who has failed to plead or otherwise

                                  14   defend, a district court has an affirmative duty to look into its jurisdiction over both the subject

                                  15   matter and the parties.” In re Tuli, 172 F.3d 707, 712 (9th Cir. 1999).

                                  16           Federal question jurisdiction is based on Mr. Johnson’s ADA claim for relief. 28 U.S.C.

                                  17   § 1331. The Court has supplemental jurisdiction over his Unruh Act claim pursuant to 28 U.S.C.

                                  18   § 1367. This Court is also satisfied that personal jurisdiction exists over both defendants. Mr.

                                  19   Johnson’s complaint and public records submitted with the present motion indicate that Concept

                                  20   2000 is a California corporation that owns the Store, and that defendant Rocklin is a Nevada

                                  21   corporation that owns the real property in San Jose, California on which the Store is located. Dkt.

                                  22   No. 1 ¶¶ 2-7; Dkt. No. 17-4 ¶¶ 3-4; Dkt. 17-8. See Daimler AG v. Bauman, 571 U.S. 117, 137

                                  23   (2014) (“With respect to a corporation, the place of incorporation and principal place of business

                                  24   are paradig[m] . . . bases for general jurisdiction.”) (internal quotations and citation omitted)

                                  25   (alteration in original); Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919

                                  26   (2011) (“Specific jurisdiction . . . depends on an affiliation between the forum and the underlying

                                  27

                                  28   by a general guardian, conservator, or other like fiduciary who has appeared.” Fed. R. Civ. P.
                                       55(b)(2). There are no such issues presented here.
                                                                                         4
                                   1   controversy, principally, activity or an occurrence that takes place in the forum State and is

                                   2   therefore subject to the State’s regulation.”).

                                   3          B.      Service of Process
                                   4          Pursuant to Rule 4(h)(1)(B) of the Federal Rules of Civil Procedure, a domestic

                                   5   corporation may be served:

                                   6          by delivering a copy of the summons and of the complaint to an officer, a
                                              managing or general agent, or any other agent authorized by appointment or
                                   7          by law to receive service of process and—if the agent is one authorized by
                                              statute and the statute so requires—by also mailing a copy of each to the
                                   8          defendant.
                                   9   Fed. R. Civ. P. 4(h)(1)(B). Alternatively, Rule 4 provides that service on a corporation may be

                                  10   made by “following state law for serving a summons in an action brought in courts of general

                                  11   jurisdiction in the state where the district court is located or where service is made.” Fed. R. Civ.

                                  12   P. 4(e)(1), (h)(1)(A).
Northern District of California
 United States District Court




                                  13          This Court concludes that both defendants properly were served. The docket indicates that

                                  14   Rocklin and Concept 2000 were each served via personal service upon their respective agents for

                                  15   service of process (Dkt. Nos. 8, 9, 17-8). See Cal. C.C.P. § 416.10(a) (providing that a corporation

                                  16   may be served by “delivering a copy of the summons and the complaint . . . [t]o the person

                                  17   designated as agent for service of process”).

                                  18          C.      Eitel Factors
                                  19          For the reasons to be discussed, the Eitel factors weigh in favor of entering default

                                  20   judgment.

                                  21                  1.        The possibility of prejudice to Mr. Johnson
                                  22          The first Eitel factor requires the Court to consider whether Mr. Johnson would be

                                  23   prejudiced if default judgment is not entered. Unless default judgment is entered, Mr. Johnson

                                  24   will have no other means of recourse against the defendants. That is sufficient to satisfy this

                                  25   factor. See, e.g., Ridola v. Chao, No. 16-cv-02246-BLF, 2018 WL 2287668, at *5 (N.D. Cal.,

                                  26   May 18, 2018) (finding that the plaintiff would be prejudiced if default judgment were not entered

                                  27   because she “would have no other means of recourse against Defendants for the damages caused

                                  28   by their conduct.”).
                                                                                         5
                                                       2.      The merits of Mr. Johnson’s claims and the sufficiency of the complaint
                                   1
                                               Pursuant to the second and third Eitel factors, this Court concludes that the complaint
                                   2
                                       alleges meritorious substantive claims for relief.
                                   3

                                   4                           a.      ADA Title III, 42 U.S.C. § 12181, et seq.

                                   5           Title III of the ADA prohibits discrimination by places of public accommodation: “No

                                   6   individual shall be discriminated against on the basis of disability in the full and equal enjoyment

                                   7   of the goods, services, facilities, privileges, advantages, or accommodations of any place of public

                                   8   accommodation by any person who owns, leases (or leases to), or operates a place of public

                                   9   accommodation.” 42 U.S.C. § 12182(a). For purposes of Title III, discrimination includes “a

                                  10   failure to remove architectural barriers . . . in existing facilities . . . where such removal is readily

                                  11   achievable.” Id. § 12182(b)(2)(A)(iv). “Readily achievable” means “easily accomplishable and

                                  12   able to be carried out without much difficulty or expense.” Id. § 12181(9).
Northern District of California
 United States District Court




                                  13                                   i.      Mr. Johnson’s Article III Standing
                                  14           Turning first to Mr. Johnson’s Article III standing to pursue his ADA claim: To establish

                                  15   Article III standing to bring an ADA claim, Mr. Johnson must demonstrate that he suffered an

                                  16   injury in fact, that the injury is fairly traceable to defendants’ challenged conduct, and that the

                                  17   injury can be redressed by a favorable decision. Ridola, 2018 WL 2287668 at *5 (citing Hubbard

                                  18   v. Rite Aid Corp., 433 F. Supp. 2d 1150, 1162 (S.D. Cal. 2006)). Mr. Johnson’s complaint alleges

                                  19   that he is disabled within the meaning of the ADA; that he was denied equal access at the Store’s

                                  20   facilities; and that he personally encountered barriers to full and equal access there. Dkt. No. 1

                                  21   ¶¶ 1, 12-22. As discussed above, Mr. Johnson claims that on both visits to the Store, he

                                  22   encountered access barriers in the parking lot, including the lack of an access aisle for one parking

                                  23   space, as well as a built-up curb ramp that extended into the access aisle for the second parking

                                  24   space, causing excessive slopes. Dkt. No. 1 ¶¶ 12-20; Dkt. No. 17-5 ¶¶ 5-7. The complaint

                                  25   alleges that defendants failed to maintain the facilities in useable and working condition so as to

                                  26   provide access to disabled persons. Dkt. No. 1 ¶¶ 21, 25. Moreover, Mr. Johnson claims that he is

                                  27   deterred from returning to the Store because of the alleged barriers. Dkt. No. 1 ¶¶ 24, 27; Dkt. No.

                                  28   17-5 ¶¶ 9, 10. See Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1008 (C.D. Cal. 2014) (“Indeed,
                                                                                            6
                                   1   ‘[d]emonstrating an intent to return to a non-compliant accommodation is but one way for an

                                   2   injured plaintiff to establish Article III standing to pursue injunctive relief. A disabled individual

                                   3   also suffers a cognizable injury if he is deterred from visiting a noncompliant public

                                   4   accommodation because he has encountered barriers related to his disability there.”) (quoting

                                   5   Chapman v. Pier 1 Imports (U.S.), Inc., 631 F.3d 939, 949 (9th Cir. 2011)).

                                   6          Mr. Johnson’s factual allegations are accepted as true by virtue of defendants’ default, and

                                   7   an award of statutory damages and injunctive relief would redress Mr. Johnson’s alleged injuries.

                                   8   Accordingly, this Court finds that Mr. Johnson has Article III standing to sue under the ADA.

                                   9                                  ii.     ADA Claim Elements

                                  10          To prevail on his Title III discrimination claim, Mr. Johnson must show that (1) he is

                                  11   disabled within the meaning of the ADA; (2) defendants are private entities that own, lease, or

                                  12   operate a place of public accommodation; and (3) he was denied public accommodations by
Northern District of California
 United States District Court




                                  13   defendants because of his disability. Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir.

                                  14   2007). To succeed on an ADA claim based on architectural barriers, Mr. Johnson “must also

                                  15   prove that: (1) the existing facility presents an architectural barrier prohibited under the ADA; and

                                  16   (2) the removal of the barrier is readily achievable.” Ridola, 2018 WL 2287668 at *5 (citations

                                  17   omitted).

                                  18          Because the complaint’s well-pled factual allegations are deemed true, Mr. Johnson has

                                  19   established that he is disabled within the meaning of the ADA. Under the ADA, a physical

                                  20   impairment that substantially affects a major life activity, such as walking or performing manual

                                  21   tasks, qualifies as a disability. 42 U.S.C. §§ 12102(1)(A), 12102(2)(A). As discussed above, Mr.

                                  22   Johnson says he is a C-5 quadriplegic, with significant manual dexterity impairments. Dkt. No. 1

                                  23   ¶ 1; Dkt. No. 17-5 ¶ 2. Mr. Johnson asserts that defendant Rocklin owns the subject real property

                                  24   and that defendant Concept 2000 owns the Store (Dkt. No. 1 ¶¶ 5-7; Dkt. No. 17-8), which is a

                                  25   place of public accommodation. See 42 U.S.C. § 12181(7)(E) (listing “a bakery, grocery store,

                                  26   clothing store, hardware store, shopping center, or other sales or rental establishment” as a “public

                                  27   accommodation”). Mr. Johnson also alleges that during his visits to the Store, he personally

                                  28   encountered access barriers with respect to parking spaces. Dkt. No. 1 ¶¶ 12-22; Dkt. No. 17-5
                                                                                          7
                                   1   ¶¶ 6-7.

                                   2             Mr. Johnson contends that the alleged barriers violate the ADA Accessibility Guidelines

                                   3   (“ADAAG”), 2010 Standards. The ADAAG, found in the ADA’s implementing regulations at 28

                                   4   C.F.R. Part 36, provide “objective contours of the standard that architectural features must not

                                   5   impede disabled individuals’ full and equal enjoyment of accommodations.” Chapman, 631 F.3d

                                   6   at 945. “Accordingly, a violation of the ADAAG constitutes a barrier under the ADA.” Ridola,

                                   7   2018 WL 2287668 at *7.

                                   8             Mr. Johnson argues that the Store’s failure to provide at least two accessible parking

                                   9   spaces, of the 48 total spaces available to the public, violates the ADAAG 2010 Standards. Those

                                  10   Standards provide that facilities (such as the Store) with 26 to 50 parking spaces must provide a

                                  11   minimum of two accessible parking spaces. 2010 Standards § 208.2. At least one in every six

                                  12   accessible parking spaces shall be a van parking space. Id. § 208.2.4. Additionally, the 2010
Northern District of California
 United States District Court




                                  13   Standards mandate that the ground surface for access aisles must be at the same level as the

                                  14   parking spaces they serve, and changes in level are not permitted. Id. § 502.4. Mr. Johnson

                                  15   correctly notes that the Advisory portion of 2010 Standards § 502.4 states that “[b]uilt-up curb

                                  16   ramps are not permitted to project into access aisles and parking spaces because they would create

                                  17   slopes greater than 1:48.”

                                  18             Mr. Johnson has sufficiently alleged that during his visits, he encountered architectural

                                  19   barriers prohibited under the ADA. During his July 2018 visit, Mr. Johnson claims that while

                                  20   there were two designated parking spaces for disabled persons, neither one was accessible. The

                                  21   parking space at the front of the Store allegedly did not have an access aisle (or at least not one

                                  22   that was clearly or properly marked). While the parking space at the side of the Store had an

                                  23   access aisle, Mr. Johnson says that the built-up curb ramp extended into that access aisle. Dkt.

                                  24   No. 17-5 ¶ 6; Dkt. No. 17-7 at ECF 1.

                                  25             On his October 4, 2018 visit, Mr. Johnson claims that the parking space at the side of the

                                  26   Store still had a built-up curb ramp extending into the access aisle. Dkt. No. 1 ¶¶ 18-19, Dkt. No.

                                  27   17-5 ¶ 7. Hedal Kadric, Mr. Johnson’s investigator, states that he personally visited the premises

                                  28   on November 5, 2018 and found that the curb ramp had a slope of 13.26%. Dkt. No. 17-6 ¶ 5;
                                                                                           8
                                   1   Dkt. No. 17-7 at ECF 2-5. The complaint alleges an ongoing accessibility issue with respect to the

                                   2   curb ramp and excessive slope in the parking space at the side of the Store. Dkt. No. 1 ¶¶ 19-20.

                                   3   As discussed above, Mr. Johnson confirmed at oral argument that the only space that remains at

                                   4   issue in the present motion is the one located at the side of the Store. Accordingly, Mr. Johnson

                                   5   has demonstrated the presence of existing architectural barriers that violate the ADA.

                                   6           As for the “readily achievable” element of his ADA claim, citing Wilson v. Haria & Gogri

                                   7   Corp., 479 F. Supp. 2d 1127 (E.D. Cal. 2007), Mr. Johnson argues that he need not show that

                                   8   barrier removal is readily achievable because defendants bear the burden of pleading and proving,

                                   9   as an affirmative defense, that removal of the barriers in question is not readily achievable. That

                                  10   affirmative defense has been waived, Mr. Johnson argues, because defendants have not appeared

                                  11   in this matter.

                                  12           Although the Ninth Circuit has yet to decide who bears the burden of proving that removal
Northern District of California
 United States District Court




                                  13   of an architectural barrier is readily achievable, see Johnson v. Altamira Corp., No. 16-cv-05335

                                  14   NC, 2017 WL 1383469, at *3 (N.D. Cal., Mar. 27, 2017), a number of federal courts, including

                                  15   within the Ninth Circuit, follow the burden-shifting framework articulated by the Tenth Circuit in

                                  16   Colorado Cross Disability v. Hermanson Family, Ltd., 264 F.3d 999 (10th Cir. 2001). See Vogel,

                                  17   992 F. Supp. 2d at 1010-11; see also Ridola, 2018 WL 2287668, at *10. Under the Colorado

                                  18   Cross burden-shifting analysis, the plaintiff bears the initial burden of production to show that a

                                  19   suggested method for removing a barrier is readily achievable, and the defendant bears the

                                  20   ultimate burden of persuasion on an affirmative defense that removal of a barrier is not readily

                                  21   achievable. See Vogel, 992 F. Supp. 2d at 1010 (citing Colorado Cross, 264 F.3d at 1006). In the

                                  22   historic facilities context, the Ninth Circuit declined to adopt Colorado Cross’s burden-shifting

                                  23   framework and instead placed the burden of production squarely upon the defendant as “the party

                                  24   with the best access to information regarding the historical significance of the building.” Molski v.

                                  25   Foley Estates Vineyard and Winery, LLC, 531 F.3d 1043, 1048 (9th Cir. 2008). Although limited

                                  26   to the historic facilities context, Foley Estates recognized that Congress relies on private

                                  27   individuals to enforce the ADA and also noted the general principle espoused by the Colorado

                                  28   Cross’s dissent: “‘[i]f plaintiffs must all but present the court with a pre-approved construction
                                                                                         9
                                   1   contract for a sum certain which includes detailed plans, impact statements, engineering studies,

                                   2   and permits to meet their threshold burden, virtually no plaintiff could afford to bring an

                                   3   architectural barrier removal claim under 42 U.S.C. § 12182(b)(2)(A)(iv).’” Id. at 1048-49

                                   4   (quoting Colorado Cross, 264 F.3d at 1011). “We need not require an ADA plaintiff to undertake

                                   5   such heroic measures.” Id. at 1049.

                                   6          Regardless of who bears the burden of proof, Foley Estates’ general observations, as well

                                   7   as cases applying the Colorado Cross burden-shifting framework, suggest that the plaintiff’s

                                   8   initial burden, at least in the default judgment context, is not onerous. See, e.g., Johnson v. Hall,

                                   9   No. 2:11-cv-2817-GEB-JFM, 2012 WL 1604715, at *3 (E.D. Cal., May 7, 2012) (concluding that

                                  10   the plaintiff met his burden where the complaint’s allegation that the barriers “are readily

                                  11   removable” was deemed true on default and where he sought injunctive relief to remove barriers if

                                  12   it was readily achievable to do so); Johnson v. Beahm, No. 2:11-cv-0294-MCE-JFM, 2011 WL
Northern District of California
 United States District Court




                                  13   5508893, at *3 (E.D. Cal., Nov. 8, 2011) (same).

                                  14          Mr. Johnson alleges that the identified barriers are “easily removed without much

                                  15   difficulty or expense” and “are the types of barriers identified by the Department of Justice as

                                  16   presumably readily achievable to remove and, in fact, these barriers are readily achievable to

                                  17   remove.” Dkt. No. 1 ¶ 26. Additionally, the complaint alleges that “there are numerous

                                  18   alternative accommodations that could be made to provide a greater level of access if complete

                                  19   removal were not achievable.” Id. Federal regulations provide a non-exclusive list of steps to

                                  20   remove barriers, including “[c]reating designated accessible parking spaces,” 28 C.F.R.

                                  21   § 36.304(b)(18), and courts have observed that the listed items are “examples of readily achievable

                                  22   steps to remove barriers . . ..” Altimira Corp., 2017 WL 1383469, at *3; see also Vogel, 992 F.

                                  23   Supp. 2d at 1011 (concluding that the plaintiff met his initial burden of showing that the barrier

                                  24   removal was readily achievable where he alleged that the defendant had the financial resources to

                                  25   remove the barriers without difficulty, but refused to do so, and where many of the barriers in

                                  26   question were among those listed in 28 C.F.R. § 36.304(b)). Moreover, at the default judgment

                                  27   stage, courts have found allegations similar to Mr. Johnson’s allegations sufficient to show that the

                                  28   removal of the barriers at issue is readily achievable. See, e.g., Altimira Corp., 2017 WL 1383469
                                                                                         10
                                   1   at *3 (concluding that the plaintiff’s allegations, including those concerning accessible parking

                                   2   spaces, fell within the scope of readily achievable steps set forth in 28 C.F.R. § 36.304).

                                   3          This Court finds that, in this default proceeding, Mr. Johnson has satisfied his burden that

                                   4   removal of the barriers at issue is readily achievable. Because defendants defaulted and have not

                                   5   defended this action, they have failed to meet their burden to show that removal of the identified

                                   6   barriers is not readily achievable.

                                   7                          b.      Unruh Act Claim
                                   8          “Any violation of the ADA necessarily constitutes a violation of the Unruh Act.” MJ

                                   9   Cable, Inc., 481 F.3d at 731 (citing Unruh Act, Cal. Civ. Code § 51(f)). Thus, to the extent Mr.

                                  10   Johnson has an ADA claim based on the Store’s lack of accessible parking spaces, he also has an

                                  11   Unruh Act claim based on those barriers.

                                  12                  3.      The amount of money at stake
Northern District of California
 United States District Court




                                  13          This Eitel factor requires the Court to consider the sum of money at stake in relation to the

                                  14   seriousness of a defendant’s conduct. Love v. Griffin, No. 18-cv-00976-JSC, 2018 WL 4471073,

                                  15   at *5 (N.D. Cal., Aug. 20, 2018). Mr. Johnson seeks statutory damages under the Unruh Act and

                                  16   an award of attorney’s fees and costs. For the reasons discussed more fully below, the amount of

                                  17   damages requested is not substantial and is proportional to the conduct alleged. The amount of

                                  18   attorney’s fees claimed, while subject to reduction by the Court, is also not substantial.

                                  19                  4.      The possibility of a dispute concerning material facts and whether
                                                              defendants’ default was due to excusable neglect
                                  20

                                  21          Under the fourth and fifth Eitel factors, the Court considers whether there is a possibility of

                                  22   a dispute over any material fact and whether defendants’ failure to respond was the result of

                                  23   excusable neglect. Love, 2018 WL 4471073 at *5; Ridola, 2018 WL 2287668 at *13. Because

                                  24   Mr. Johnson pleads plausible claims for violations of the ADA and the Unruh Act, and as all

                                  25   liability-related allegations are deemed true, there is nothing before the Court that indicates a

                                  26   possibility of a dispute as to material facts. Moreover, there is no indication that defendants’

                                  27   default was due to excusable neglect. The record demonstrates that Mr. Johnson served

                                  28   defendants with notice of this lawsuit, as well as with copies of his initial request for the entry of
                                                                                         11
                                   1   their default and the present motion for default judgment. Dkt. Nos. 8-11, 17. Defendants have

                                   2   never appeared or responded, suggesting that they have chosen not to present a defense in this

                                   3   matter. These factors weigh in favor of default judgment.

                                   4                   5.      The strong policy favoring decisions on the merits
                                   5           While the Court prefers to decide matters on the merits, defendants’ failure to participate in

                                   6   this litigation makes that impossible. See Ridola, 2018 WL 2287668 at *13 (“Although federal

                                   7   policy favors decision on the merits, Rule 55(b)(2) permits entry of default judgment in situations,

                                   8   such as this, where a defendant refuses to litigate.”). Default judgment therefore is Mr. Johnson’s

                                   9   only recourse. See United States v. Roof Guard Roofing Co, Inc., No. 17-cv-02592-NC, 2017 WL

                                  10   6994215, at *3 (N.D. Cal., Dec. 14, 2017) (“When a properly adversarial search for the truth is

                                  11   rendered futile, default judgment is the appropriate outcome.”).

                                  12           D.      Requested Relief
Northern District of California
 United States District Court




                                  13           Because this Court concludes that default judgment is warranted, it now considers Mr.

                                  14   Johnson’s request for injunctive relief, as well as statutory damages under the Unruh Act, and

                                  15   attorneys’ fees and costs.

                                  16                   1.      Injunctive Relief
                                  17           Aggrieved individuals “may obtain injunctive relief against public accommodations with

                                  18   architectural barriers, including ‘an order to alter facilities to make such facilities readily

                                  19   accessible to and usable by individuals with disabilities.’” MJ Cable, Inc., 481 F.3d at 730

                                  20   (quoting 42 U.S.C. § 12188(a)(2)). Injunctive relief is also available under the Unruh Act. See

                                  21   Cal. Civ. Code § 52.1(c). “A plaintiff need not satisfy ‘[t]he standard requirements for equitable

                                  22   relief . . . when an injunction is sought to prevent the violation of a federal statute [that]

                                  23   specifically provides for injunctive relief.’” Love, 2018 WL 4471073 at *6 (quoting Moeller v.

                                  24   Taco Bell, 816 F. Supp. 2d 831, 859 (N.D. Cal. 2011)). Thus, injunctive relief is proper under the

                                  25   ADA where the plaintiff establishes that “architectural barriers at the defendant’s establishment

                                  26   violate the ADA and the removal of the barriers is readily achievable.” Ridola, 2018 WL 2287668

                                  27   at *13 (citing Moreno v. La Curacao, 463 Fed. Apps. 669, 670 (9th Cir. 2011)).

                                  28           Here, Mr. Johnson concedes that the parking space at the front of the Store is compliant
                                                                                          12
                                   1   and that the only accessibility violations at issue in the present motion are those concerning the

                                   2   space located at the side of the Store. For the reasons discussed above, Mr. Johnson has shown

                                   3   that he is entitled to injunctive relief with respect to the space at the side of the Store. The Court

                                   4   recommends that his request for injunctive relief be granted as to this parking space but denied as

                                   5   to the other parking space at the front of the Store.

                                   6                  2.      Statutory Damages
                                   7          “Monetary damages are not available in private suits under Title III of the ADA. MJ

                                   8   Cable, Inc., 481 F.3d at 730 (citing Wander v. Kaus, 304 F.3d 856, 858 (9th Cir.2002)). However,

                                   9   the Unruh Act provides a minimum statutory damages award of $4,000 “for each occasion an

                                  10   individual is denied equal access to an establishment covered by the Unruh Act . . ..” Ridola, 2018

                                  11   WL 2287668 at *15 (citing Cal. Civ. Code § 52(a)). Mr. Johnson “need not prove [he] suffered

                                  12   actual damages to recover the independent statutory damages of $4,000.” MJ Cable, Inc., 481
Northern District of California
 United States District Court




                                  13   F.3d at 731. He requests a single statutory minimum award of $4,000 with respect to his two

                                  14   visits to the Store. This Court finds that Mr. Johnson has established his entitlement to an award

                                  15   of $4,000 in statutory damages.

                                  16                  3.      Attorney’s Fees and Costs
                                  17          Mr. Johnson requests $6,556.60 in attorneys’ fees and costs.

                                  18          The ADA gives courts the discretion to award attorney’s fees, including litigation expenses

                                  19   and costs, to prevailing parties. MJ Cable, Inc., 481 F.3d at 730 (citing 42 U.S.C. § 12205).

                                  20   Similarly, the Unruh Act provides for an award of fees “as may be determined by the court.” Cal.

                                  21   Civ. Code §§ 52(b)(3), 52.1(c).

                                  22          Whether calculating attorney’s fees under California or federal law, courts follow the

                                  23   lodestar approach. “The most useful starting point for determining the amount of a reasonable fee

                                  24   is the number of hours reasonably expended on the litigation multiplied by a reasonable hourly

                                  25   rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983), abrogated on other grounds by Tex. State

                                  26   Teachers Ass’n. v. Garland Indep. Sch. Dist., 489 U.S. 782 (1989). The party seeking an award of

                                  27   fees should submit evidence supporting the hours worked and rates claimed. Id.

                                  28
                                                                                         13
                                                              a.      Reasonable Hourly Rate
                                   1
                                              “In determining a reasonable hourly rate, the district court should be guided by the rate
                                   2
                                       prevailing in the community for similar work performed by attorneys of comparable skill,
                                   3
                                       experience, and reputation.” Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210-11 (9th Cir.
                                   4
                                       1986), reh’g denied, amended on other grounds, 808 F.2d 1373 (9th Cir. 1987) (citing Blum v.
                                   5
                                       Stenson, 465 U.S. 886, 895 n.11 (1984)). “Generally, the relevant community is the forum in
                                   6
                                       which the district court sits.” Barjon v. Dalton, 132 F.3d 496, 500 (9th Cir. 1997). The fee
                                   7
                                       applicant has the burden of producing evidence, other than declarations of interested counsel, that
                                   8
                                       the requested rates are in line with those prevailing in the community for similar services by
                                   9
                                       lawyers of reasonably comparable skill, experience and reputation. Blum, 465 U.S. at 896 n.11.
                                  10
                                       “Affidavits of the plaintiffs’ attorney and other attorneys regarding prevailing fees in the
                                  11
                                       community, and rate determinations in other cases, particularly those setting a rate for the
                                  12
Northern District of California




                                       plaintiffs’ attorney, are satisfactory evidence of the prevailing market rate.” United Steelworkers
 United States District Court




                                  13
                                       of America v. Phelps Dodge Co., 896 F.2d 403, 407 (9th Cir. 1990).
                                  14
                                              Mr. Johnson seeks fees based on the hourly rates of the following five attorneys: Mark
                                  15
                                       Potter ($650/hour), Russell Handy ($650/hour), Chris Carson ($410/hour), Amanda Seabock
                                  16
                                       ($410/hour) and Dennis Price ($410/hour). Dkt. No. 17-4. To support the reasonableness of the
                                  17
                                       identified hourly rates, Mr. Johnson relies on a declaration from Mr. Price, one of the attorneys for
                                  18
                                       whom fees are sought. Mr. Price’s declaration includes a description of the attorneys’
                                  19
                                       qualifications and experience,3 a billing statement for work performed in this case, a chart
                                  20
                                       summarizing selected rates awarded by courts in this district between 2011 and 2018, and
                                  21
                                       impermissible legal argument about why the Court should award the rates claimed in this case
                                  22
                                       (which the Court will not consider).4 Mr. Price’s declaration concludes with the following
                                  23

                                  24   3
                                        As noted below, however, Mr. Price’s declaration does not include any information about Chris
                                  25   Carson.

                                  26   4
                                        A declaration may not contain legal argument. Civ. L.R. 7-5(b) (“An affidavit or declarations
                                       may contain only facts, must conform as much as possible to the requirements of Fed. R. Civ. P.
                                  27   56(e), and must avoid conclusions and argument. . . . An affidavit or declaration not in
                                       compliance with this rule may be stricken in whole or in part.”). The Court strikes and does not
                                  28
                                       consider paragraphs 13 and 16 of Mr. Price’s declaration. See Dkt. No. 17-4.
                                                                                      14
                                   1   assertion:

                                   2                   Because the nature of my practice is wholly dependent on billing at
                                                       a market rate, I have extensive experience with respect to what
                                   3                   attorneys specializing in disability law and civil rights bill for civil
                                                       litigation and what courts are routinely awarding and can attest that
                                   4                   the rates billed by the Center for Disability Access for its attorneys
                                                       are well within market rates.
                                   5

                                   6   Dkt. No. 17-4 ¶ 18. Mr. Price does not actually identify the rates at which attorneys specializing

                                   7   in disability and other civil rights matters bill for civil litigation, even though he asserts that he has

                                   8   “extensive experience” with respect to that information, and even though he says his practice

                                   9   depends on “billing at a market rate.”

                                  10           The difficulty presented by Mr. Johnson’s request for attorneys’ fees is that it contains

                                  11   scant information about the prevailing market rate for similar work performed by attorneys of

                                  12   comparable skill, experience, and reputation in this community. Mr. Johnson has not submitted
Northern District of California
 United States District Court




                                  13   declarations from other attorneys attesting to the reasonableness of the claimed rates. Instead, the

                                  14   primary “market” on which he relies to support the claimed hourly rates is comprised of the

                                  15   decisions of the courts in this district tasked with deciding fees motions like his. Here, Mr.

                                  16   Johnson principally relies on Love v. Rivendell II, Ltd., et al., Case No. 18-cv-03907-JST (EDL)

                                  17   (N.D. Cal., Mar. 11, 2019), decided by another court of this district, which approved the claimed

                                  18   rates for these same attorneys. See Rivendell, Dkt. No. 25 (report and recommendation); see also

                                  19   Dkt. No. 30 (order adopting report and recommendation). In Rivendell, Mr. Johnson asked for

                                  20   fees as part of a motion for default judgment, and as with his claims here, Mr. Johnson alleged that

                                  21   the defendants failed to provide accessible parking spaces for disabled persons. Mr. Johnson’s

                                  22   application for fees in Rivendell was not opposed by the defaulting defendant, and as another court

                                  23   in this district recently observed, the Rivendell decision relied on cases that concerned work that

                                  24   was substantially different than the work performed in the present action. See Johnson v.

                                  25   AutoZone, Inc., No. 17-cv-02941-PJH, 2019 WL 2288111, at *6 n.4 (N.D. Cal., May 29, 2019).

                                  26   Specifically, Civil Rights Education and Enforcement Ctr. v. Ashford Hospitality Trust, Inc., No.

                                  27   15-cv-00216-DMR, 2016 WL 1177950 (N.D. Cal., Mar. 22, 2016), was a complex class action

                                  28   matter involving 54 hotels spread among multiple states. In Elder v. Nat’l Conference of Bar
                                                                                          15
                                   1   Examiners, the court observed that the case set “new precedent” that caused the California State

                                   2   Bar to “change a policy which impacts potentially hundreds of individuals each year across

                                   3   California.” No. 11-cv-00199-SI, 2011 WL 4079623, at *4 (N.D. Cal., September 12, 2011). And

                                   4   in Rodriguez v. Barrita, 53 F. Supp. 3d 1268 (N.D. Cal. 2014), the opposing party agreed that

                                   5   counsel’s requested rate of $550/hour was reasonable for an attorney with over two decades of

                                   6   litigation experience and that a rate of $645/hour was reasonable for an attorney with over forty-

                                   7   five years of experience.

                                   8             Mr. Price’s declaration cites to those same cases, as well as several others. Dkt. No. 17-4

                                   9   ¶ 14. With the exception of Martin v. Diva Hospitality Group, Inc., No. 16-cv-04103-EDL, 2018

                                  10   WL 6710705 (N.D. Cal., Dec. 7, 2018)5, all of these cases were decided at least two years before

                                  11   Mr. Johnson’s counsel performed the services at issue here. The Court is required to consider

                                  12   cases that were decided relatively contemporaneously to time the work was performed. See
Northern District of California
 United States District Court




                                  13   Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 981 (9th Cir. 2008) (noting that “in determining

                                  14   the prevailing market rate a district court abuses its discretion to the extent it relies on cases

                                  15   decided years before the attorneys actually rendered their services.”); Bell v. Clackamas County,

                                  16   858 F.3d 858, 869 (9th Cir. 2003) (holding that it was an abuse of discretion for the district court

                                  17   to apply rates in effect more than two years before the work was performed). Mr. Johnson’s

                                  18   attorneys performed work in this case from October 2018 through May 2019.6 In the absence of

                                  19   other evidence of what attorneys of comparable skill, experience, and reputation were billing for

                                  20   similar work performed during the relevant time period in the relevant market, the Court considers

                                  21   recent decisions involving ADA disputes like this one. See Vogel v. Harbor Plaza Center, LLC,

                                  22   893 F.3d 1152, 1160 (9th Cir. 2018) (“In a case in which a defendant fails to appear or otherwise

                                  23   defend itself . . . the burden of scrutinizing an attorney’s fee request—like other burdens—

                                  24   necessarily shifts to the court.”).

                                  25             Although Mr. Price avers that “[t]he Northern District has already granted plaintiff’s

                                  26
                                       5
                                  27       Diva Hospitality is discussed in more detail below.
                                       6
                                  28     Mr. Johnson has not requested fees for the time his counsel, Mr. Price, spent appearing by phone
                                       at the June 18, 2019 motion hearing.
                                                                                       16
                                   1   requested rates on a number of occasions” (Dkt. No. 17-4 ¶ 14), other than Rivendell, Mr. Johnson

                                   2   has not cited, and this Court has not found, other decisions in this district awarding the requested

                                   3   hourly rates to his counsel. Messrs. Handy and Potter, who have been practicing disability law for

                                   4   20 years and 25 years, respectively, each seek approval of a $650 hourly rate. As noted in

                                   5   AutoZone, however, multiple courts in this district recently have awarded fees based on a $425

                                   6   hourly rate for Messrs. Handy and Potter. See AutoZone, Inc., 2019 WL 2288111, at *6 (citing

                                   7   cases); see also Gonzalez v. Machado, No. 17-cv-02203-LB, 2019 WL 3017647 (N.D. Cal., July

                                   8   10, 2019); Johnson v. Express Auto Clinic, Inc., No. 18-cv-00464-KAW, 2019 WL 2996431 (N.D.

                                   9   Cal., July 9, 2019) (same); Johnson v. VN Alliance LLC, No. 18-cv-01372-BLF, 2019 WL

                                  10   2515749 (N.D. Cal., June 18, 2019) (same); Johnson v. RK Investment Properties, Inc., No. 18-cv-

                                  11   01132-KAW, 2019 WL 1575206 (N.D. Cal., Mar. 18, 2019) (same).

                                  12          Compared with fees awarded to other attorneys with similar experience, Messrs. Handy
Northern District of California
 United States District Court




                                  13   and Potter’s request for a $650 rate appears high. For attorneys with approximately 20 or more

                                  14   years of experience, courts have generally approved rates ranging from $350 to $495 in disability

                                  15   cases. See, e.g., Castillo-Antonio v. Lam, No. 18-cv-04593-EDL, 2019 WL 2642469, at *7 (N.D.

                                  16   Cal., Apr. 10, 2019) (approving, on a motion for default judgment, a $350 hourly rate for an

                                  17   attorney with over 20 years of experience); Johnson v. Castagnola, No. 18-cv-00583-SVK, 2019

                                  18   WL 827640, at *2 (N.D. Cal., Feb. 21, 2019) (approving a $350 rate for an attorney with 20 years

                                  19   of litigation experience, noting that the requested rate was unopposed by defendant and in line

                                  20   with rates approved in the Northern District); Wilson v. Red Robin Int’l, Inc., No. 17-cv-00685-

                                  21   BLF, 2018 WL 5982868, at *3 (N.D. Cal., Nov. 14, 2018) (approving a $495 rate for an attorney

                                  22   with 24 years of experience in civil rights litigation, including 12 years devoted to disability law

                                  23   and a $475 rate for an attorney with over 17 years of litigation experience and more than 8 years

                                  24   of experience in disability law).

                                  25          Mr. Johnson points out that in Martin v. Diva Hospitality Group, Inc., No. 16-cv-04103-

                                  26   EDL, 2018 WL 6710705 (N.D. Cal., Dec. 7, 2018), the court approved rates of at least $700/hour.

                                  27   In that case, the court approved a rate of $700 for an attorney with 28 years of experience as a trial

                                  28   lawyer, with 10 years devoted exclusively to disability law; a $700 rate for an attorney who had
                                                                                         17
                                   1   been practicing for over 27 years, including 25 years of experience in disability matters; and a rate

                                   2   of $795 for an attorney who had been practicing for 49 years, with 43 years of experience in

                                   3   disability law. Id. at *2. More recently, however, after considering a number of decisions issued

                                   4   in this district over the years, another court in this district has noted that a rate over $700/hour is

                                   5   the exception, and not the norm, for disability cases. See Chapman v. NJ Properties, Inc., No.

                                   6   5:16-cv-02893-EJD, 2019 WL 3718585, at *4 (N.D. Cal., Aug. 7, 2019) (declining to award fees

                                   7   at $750/hour for an attorney with over 40 years of experience, including 25 years in disability

                                   8   access litigation, who had previously been awarded fees at $500/hour, and awarding fees at

                                   9   $600/hour instead to account for inflation).

                                  10           As for Mr. Price and Ms. Seabock,7 Mr. Price avers that they both graduated from law

                                  11   school in 2011. Dkt. No. 17-4 ¶¶ 10-11. They each seek fees at $410/hour. Id. Other than

                                  12   Rivendell, Mr. Johnson has not cited a case from this district awarding fees at their requested rates.
Northern District of California
 United States District Court




                                  13   Instead, it appears that courts have approved rates ranging from $300/hour, see, e.g., Gonzalez,

                                  14   2019 WL 3017647 at *4; AutoZone, Inc., 2019 WL 2288111 at *7, up to $350/hour, see, e.g., NJ

                                  15   Properties, Inc., at *4; Express Auto Clinic, Inc., 2019 WL 2996431 at *8; Griffin, 2018 WL

                                  16   4471073 at *8. The Court’s research indicates that the higher $350 rate is in line with fees

                                  17   awarded to other attorneys with comparable or greater experience. See, e.g., Che v. Lo, No. 18-cv-

                                  18   00402-CRB, 2019 WL 2579205, at *2 (N.D. Cal., June 24, 2019) (on a motion for default

                                  19   judgment, approving a rate of $400/hour for an attorney with 10 years experience, including 6 to 8

                                  20   years in disability matters); Ridola, 2018 WL 2287668 at *16, Case No. 5:16-cv-02246-BLF, Dkt.

                                  21   No. 58-8, Declaration of Irene Karbelashvili ¶¶ 3, 6 (approving a rate of $325/hour for an attorney

                                  22   with 12 years of experience, including 6 years focused on disability access law).

                                  23           The present matter is a relatively simple one, involving straight-forward application of the

                                  24

                                  25   7
                                         In his supporting declaration, Mr. Price failed to provide any information regarding the
                                  26   background and experience of attorney Chris Carson. Dkt. No. 17-4. The failure to provide such
                                       information precludes an award of fees for that attorney. See AutoZone, 2019 WL 2288111 at *6
                                  27   (concluding that Mr. Johnson failed to meet his burden to justify the billing rate for an attorney
                                       where he provided no information regarding that attorney’s qualifications). This Court
                                  28   recommends that fees for work performed by Ms. Carson be disallowed. See Griffin, 2018 WL
                                       4471073 at *8; see also Dkt. No. 17-6 at 10.
                                                                                          18
                                   1   law, and does not present novel or difficult issues requiring a high level of skill or specialization.

                                   2   For the reasons discussed above, this Court is not persuaded that the rates awarded in Rivendell are

                                   3   appropriate here. Nor has Mr. Johnson demonstrated that rates approaching the exceptional rates

                                   4   awarded in Diva Hospitality are warranted. While Mr. Price’s declaration indicates that the

                                   5   attorneys at issue have considerable experience, the Court also recognizes that “[t]he market rate

                                   6   for legal services . . . does not necessarily rise in direct relation to an attorney’s skill and

                                   7   experience.” NJ Properties, Inc., 2019 WL 3718585 at *4.

                                   8           This Court is mindful of the Ninth Circuit’s observation that “[t]he district court's function

                                   9   is to award fees that reflect economic conditions in the district; it is not to ‘hold the line’ at a

                                  10   particular rate, or to resist a rate because it would be a ‘big step.’” Moreno v. City of Sacramento,

                                  11   534 F.3d 1106, 1115 (9th Cir. 2008). In view of the broad range of rates approved for more senior

                                  12   attorneys practicing in this field, and in the absence of declarations from other attorneys of
Northern District of California
 United States District Court




                                  13   comparable skill, experience and reputation, this Court recommends that fees be awarded for

                                  14   Messrs. Potter and Handy at a rate of $475/hour. Further recognizing that decisions pertaining to

                                  15   the same attorneys in question are particularly salient, United Steelworkers, 896 F.2d at 407, this

                                  16   Court recommends that fees be awarded for Mr. Price and Ms. Seabock at $350/hour.

                                  17                           b.      Hours Reasonably Expended
                                  18           Having reviewed the timesheets submitted by Mr. Johnson’s counsel (Dkt. No. 17-4 at

                                  19   ECF 12), and discounting 0.9 hours for Ms. Carson’s services, this Court finds the 9.3 hours

                                  20   incurred are reasonable.

                                  21                           c.      Lodestar Amount
                                  22           Multiplying the reasonable hourly rates and the hours reasonably expended, yields a

                                  23   lodestar amount of $4,105.00 as reflected in the following table:

                                  24           Attorney                     Rate                      Hours                      Total
                                  25    Mark Potter                         $475                        4.2                    $1,995.00
                                  26    Russell Handy                       $475                        2.6                    $1,235.00
                                  27    Dennis Price                        $350                        1.0                     $350.00
                                  28    Amanda Seabock                      $350                        1.5                     $525.00
                                                                                           19
                                   1          Attorney                    Rate                      Hours                    Total
                                   2                                                                                       $4,105.00
                                   3          Moreover, the record substantiates Mr. Johnson’s request for the $400 filing fee and
                                   4   $342.60 in other costs. Dkt. Nos. 1, 8, 9, 17-4.8
                                   5          Accordingly, this Court recommends that Mr. Johnson be awarded $4,105.00 in attorney’s
                                   6   fees and $742.60 in costs, for a total award of $4,847.60.
                                   7   IV.    CONCLUSION
                                   8          Because not all parties have consented to the undersigned’s jurisdiction, IT IS ORDERED
                                   9   THAT this case be reassigned to a district judge. For the reasons discussed above, it is
                                  10   RECOMMENDED that:
                                  11          1.      Mr. Johnson’s motion for default judgment be granted in part and denied in part.
                                  12          2.      Mr. Johnson be awarded statutory damages in the amount of $4,000.
Northern District of California
 United States District Court




                                  13          3.      Mr. Johnson be awarded $4,847.60 in attorney’s fees and costs.
                                  14          4.      Mr. Johnson be granted an injunction requiring defendants to provide at least two
                                  15   accessible parking spaces, as required by the ADAAG 2010 Standards § 208 and § 502.
                                  16          Mr. Johnson shall promptly serve each defendant with this Report and Recommendation
                                  17   and file a proof of service with the Court. Any party may serve and file objections to this Report
                                  18   and Recommendation within 14 days after being served. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.
                                  19   72; Civ. L.R. 72-3.
                                  20          IT IS SO ORDERED.
                                  21   Dated: August 16, 2019
                                  22

                                  23
                                                                                                     VIRGINIA K. DEMARCHI
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26
                                       8
                                  27     Mr. Johnson submitted a billing statement indicating that Mr. Handy reviewed a report by
                                       “Investigator Louis.” Dkt. No. 17-4 at ECF 12. At oral argument, Mr. Price clarified that Mr.
                                  28   Kadric is the only one who conducted an investigation in this matter. He further confirmed that
                                       the reference to Mr. Louis is an error, but the time reported on the billing statement is accurate.
                                                                                          20
